Citation Nr: 9902231	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to special monthly compensation (SMC) at the rate 
provided by 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998). 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  

The appeal was docketed at the Board in 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that, owing primarily to impairment 
associable with his service-connected low back disability, he 
is confined to a wheelchair and is unable to leave his 
immediate premises.  He contends that he therefore qualifies 
for SMC based upon housebound status.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an award 
of SMC at the rate provided by 38 U.S.C.A. § 1114(s).  


FINDING OF FACT

The veteran is in receipt of a total rating based on 
unemployability and has a separate and distinct disability 
independently ratable as 60 percent disabling.

CONCLUSION OF LAW

The requirements for SMC at the rate provided by 38 U.S.C.A. 
§ 1114(s) have been met.  38 U.S.C.A. §§ 1114, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.350(i) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection is in effect for sacroiliac strain, 
chronic, with arthritis, rated as 60 percent disabling under 
the provisions of Diagnostic Code 5293 of the VA Schedule for 
Rating Disabilities, found in 38 C.F.R. Part 4 (1998).  The 
veteran is also in receipt of a total rating based on 
unemployability.

Under the statutory and regulatory criteria, in the context 
of this case, SMC is payable where the veteran, in addition 
to having a single service-connected disability rated as 100 
percent under the regular schedular evaluation, has 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

The veteran asserts that, owing primarily to impairment 
associable with his service-connected low back disability, he 
is confined to a wheelchair and is unable to leave his 
immediate premises.  He contends that he therefore qualifies 
for SMC based upon housebound status.  In considering the 
veterans claim for such benefit, the Board would point out 
that, inasmuch as the veteran is in receipt of a total rating 
based on unemployability (effective from August 1995), and in 
light of the fairly recent amendment to 38 C.F.R. § 3.350(i), 
effective March 9, 1995, see 60 Fed. Reg. 12,886 (1995) 
(which deleted without resort to individual 
unemployability from the introductory text of 38 C.F.R. 
§ 3.350(i)), the veteran satisfies the prerequisite 
requirement for SMC at the rate provided by 38 U.S.C.A. 
§ 1114(s) of a single service-connected disability rated at 
100 percent.  See generally VA O.G.C. Prec. 2-94.  Given such 
consideration, and inasmuch as the veterans above-denoted 
service-connected low back disability qualifies under 
38 C.F.R. § 3.350(i)(1) as an additional service-connected 
disability which is independently ratable (and is in fact) at 
60 percent and which is separate and distinct from the 100 
percent service-connected disability, the veteran qualifies 
for SMC at the housebound rate on a statutory basis.  
Accordingly, entitlement to SMC at the rate provided by 
38 U.S.C.A. § 1114(s) is established.  38 U.S.C.A. 
§§ 1114(s), 5107; 38 C.F.R. § 3.350(i)(1); 60 Fed. Reg. 
12,886 (1995).

ORDER

Special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(s) is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
